Cite as 2013 Ark. App. 585

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-13-238


                                                 Opinion Delivered   October 23, 2013
JANICE C. TUCKER
                               APPELLANT         APPEAL FROM THE ARKANSAS
                                                 WORKERS’ COMPENSATION
V.                                               COMMISSION [NO. F904217]


BANK OF AMERICA
                                 APPELLEE        AFFIRMED



                          JOHN MAUZY PITTMAN, Judge

       The appellant in this workers’ compensation case was employed as branch manager

of appellee Bank of America’s main Little Rock location. While walking from the parking

deck to her workplace on the morning of May 6, 2009, she slipped on wet stairs and broke

her wrist. Her claim for benefits was denied based on a finding that she was not performing

work services while entering the building because her superior testified that she was not

assigned to the “opening team” that day. She appealed that decision to this court. In an

opinion handed down on January 18, 2012, we concluded that the Arkansas Workers’

Compensation Commission’s findings were insufficient and remanded for further findings

to be made on the question of whether, without regard to whether appellant was assigned

to the opening team on the day of the accident, her actions were serving her employer’s

interest, directly or indirectly, at the time she was injured. Tucker v. Bank of America, 2012
Ark. App. 66.
                                Cite as 2013 Ark. App. 585

       The Commission remanded to the administrative law judge, who found that appellant

was not a credible witness and that she was simply en route to work, not performing any

employment services, at the time of the injury. The Commission affirmed and adopted the

ALJ’s decision in an order filed January 24, 2013. This appeal followed.

       Appellant argues two points on appeal: first, that the Commission’s opinion is invalid

because it adopted the conclusions of law of the ALJ, which were patently erroneous; and

second, that the Commission’s finding that appellant was not performing employment

services at the time of her injury is not supported by substantial evidence. We affirm.

       We do not agree that the conclusions of law arrived at by the ALJ were erroneous.

The ALJ makes it clear that, in her personal opinion, the Workers’ Compensation Act

requires that the meaning of “performing employment services” should be construed strictly.

Nevertheless, the ALJ’s opinion recognizes that the Arkansas Supreme Court has overruled

this definition of performing employment services in a series of opinions that equate

“performing employment services” with “arising out of and in the course of” the

employment. The ALJ cited Pifer v. Single Source Transportation, 347 Ark. 851, 69 S.W.3d 1

(2002), for the proposition that an employee is performing employment services when

carrying out the employer’s purpose or advancing the employer’s interest directly or

indirectly. Applying that definition to the activity that appellant was performing at the time

of the accident, the ALJ expressly found that appellant was doing nothing but walking from

the parking area to the employer’s place of business at the time of the injury; that the

employer had no control over the common area of the building where appellant fell; that no


                                              2
                                  Cite as 2013 Ark. App. 585

employment services were expected from her in the common area where the accident

happened; and that appellant was not performing a safety check, checking the building for

lurking strangers or maintenance problems, supervising other employees, organizing work

plans while en route, walking to a clock-in station, checking on the alarm, or acting as part

of the opening team.

       In reviewing the Commission’s fact findings, we view the evidence in the light most

favorable to the Commissio’'s decision and affirm if the decision is supported by substantial

evidence. Shelton v. Qualserv, 2013 Ark. App. 469. Substantial evidence is evidence that a

reasonable mind might accept as adequate to support a conclusion, i.e., evidence that is of

sufficient force and character that it will, with reasonable and material certainty and precision,

compel a conclusion one way or the other. Id. On review, the issue is not whether we

might have reached a different result or whether the evidence would have supported a

contrary finding; if reasonable minds could reach the Commission’s conclusion, we must

affirm its decision. Id. Here, the issue of what appellant was doing at the time of her injury

was largely a matter of credibility, and on this record we cannot say that reasonable minds

could not conclude that appellant was not performing employment services.

       Affirmed.

       WALMSLEY and VAUGHT, JJ., agree.

       George Bailey, for appellant.

       Mayton, Newkirk & Jones, by: Eric Newkirk, for appellees.




                                                3